         Case 1:17-cv-00124-LLS Document 177 Filed 06/21/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION and                      Case No. 1:17-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney
 General of the State of New York,
                       Plaintiffs,
                       v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
 QUINCY BIOSCIENCE, LLC, a limited
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.,
                       Defendants.

            [PROPOSED] STIPULATED ORDER TO EXTEND DEADLINES

       WHEREAS Plaintiffs, the Federal Trade Commission and the People of the State of New

York by Letitia James, Attorney General of the State of New York (“Plaintiffs”), and Defendants

Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen Inc., Quincy

Bioscience Manufacturing, LLC, and Mark Underwood (collectively, “Defendants”) (Plaintiffs

and Defendants, collectively, “Parties”) have conferred with respect to the deadlines for expert

discovery set forth in the Stipulated Order to Extend Deadlines (ECF No. 167);
          Case 1:17-cv-00124-LLS Document 177 Filed 06/21/21 Page 2 of 4




        WHEREAS the Stipulated Scheduling Order to Extend Deadlines provides deadlines for

the parties to exchange rebuttal expert reports and to complete expert discovery;

        WHEREAS Plaintiffs submitted three initial expert reports, and Defendants submitted five

initial expert reports;

        WHEREAS Plaintiffs need additional time to exchange rebuttal expert reports and to

complete expert discovery due to the schedules of Plaintiffs’ experts and the large number of

depositions that must be taken; and

        WHEREAS there have been six prior extensions of various case deadlines in this matter,

which this Court has granted in Orders dated March 6, 2017 (to allow Defendants to file a Motion

to Dismiss), March 20, 2020 (to allow Defendants to complete document production), June 8, 2020

(to provide for conducting depositions remotely in light of the COVID-19 pandemic), September

16, 2020 (to allow the Parties to continue to meet and confer on any Rule 30(b)(6) depositions of

Plaintiffs and to extend the deadline for such depositions), October 13, 2020 (to allow Plaintiffs to

file letter-motions requesting a pre-motion discovery conference seeking protective orders in

response to Defendant’s Revised Rule 30(b)(6) Notices of Deposition to Plaintiffs), and March 17,

2021 (to allow Plaintiffs more time to submit initial expert reports due to the schedules of

Plaintiffs’ experts).

        IT IS HEREBY STIPULATED AND AGREED between and among the Parties, by and

through their undersigned counsel, as follows:

        1.      Expert Reports and Depositions: The Parties will exchange rebuttal expert

reports no later than July 16, 2021. The Parties will complete expert discovery, including expert

depositions, by October 22, 2021. The Parties agree that the current deadline of June 24, 2021 for
          Case 1:17-cv-00124-LLS Document 177 Filed 06/21/21 Page 3 of 4




exchanging rebuttal expert reports will be held in abeyance while the Court considers the Parties’

Proposed Stipulated Order to Extend Deadlines.

         2.    Status Conference: The Status Conference currently set for September 10, 2021

at 12:30 p.m. is adjourned to November ____, 2021 at      p.m.

SO STIPULATED:

Dated:         New York, New York
               June 21, 2021

FEDERAL TRADE COMMISSION                     PEOPLE OF THE STATE OF NEW YORK
                                             BY LETITIA JAMES


 /s/ Annette Soberats                        LETITIA JAMES
 MICHELLE RUSK                               Attorney General of the State of New York
 ANNETTE SOBERATS
 EDWARD GLENNON                              By: /s/ Kate Matuschak_______
 Federal Trade Commission                    JANE M. AZIA
 600 Pennsylvania Avenue, NW                 Bureau Chief
 Washington, D.C. 20850                      KATE MATUSCHAK
 202-326-3148, mrusk@ftc.gov                 Assistant Attorney General
 202-326-2921, asoberats@ftc.gov             Consumer Frauds and Protection Bureau
 202-326-3126, eglennon@ftc.gov              28 Liberty Street
 202-326-3259 (facsimile)                    New York, NY 10005
                                             Tel: (212) 416-6189; Fax: (212) 416-6003
 Attorneys for Plaintiff                     Email: kate.matuschak@ag.ny.gov
 FEDERAL TRADE COMMISSION
        Case 1:17-cv-00124-LLS Document 177 Filed 06/21/21 Page 4 of 4




FOR KELLEY DRYE                        FOR COZEN O’CONNOR


 /s/ Geoffrey W. Castello, III         /s/ Michael B. deLeeuw
Geoffrey W. Castello, III.             Michael B. de Leeuw
Glenn T. Graham                        Tamar S. Wise
Jaclyn M. Metzinger                    Cozen O’Connor
Kelley Drye & Warren LLP               3 WTC, 175 Greenwich St., 55th Floor
3 WTC, 175 Greenwich St.               New York, NY 10007
New York, NY 10007                     (212) 908-1331
(212) 808-7800                         mdeleeuw@cozen.com
gcastello@kelleydrye.com               twise@cozen.com
ggraham@kelleydrye.com
jmetzinger@kelleydrye.com               Attorneys for Defendant
                                        Mark Underwood
Attorneys for Defendants
Quincy Bioscience Holding Co., Inc.,
Quincy Bioscience, LLC,
Prevagen Inc., and
Quincy Bioscience Manufacturing, LLC




SO ORDERED, this _________ day of

________________, 2021,



___________________________
LOUIS STANTON
UNITED STATES DISTRICT JUDGE
